Citation Nr: 1412712	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-26 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating (evaluation) for service-connected obstructive sleep apnea, in excess of 30 percent prior to November 30, 2009, and in excess of 50 percent thereafter.

2.  Entitlement to a higher initial disability rating (evaluation) in excess of 30 percent disabling for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for GERD.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1981 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2013, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file in "Virtual VA."  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  Notwithstanding the issuance of a Statement of the Case describing the issue as one for earlier effective date for the award of service connection for obstructive sleep apnea, there is no earlier effective date issue before the Board on appeal.  The issue of a higher initial disability rating for service-connected obstructive sleep apnea in excess of 30 percent prior to November 30, 2009, and in excess of 50 percent thereafter, is before the Board, and fully addresses all claims that have been mischaracterized as an effective date issue.

Also, during the December 2013 Travel Board hearing, the Veteran contends that his service-connected disabilities, particularly GERD (which is service connected herein) and PTSD, contributed to his unemployability.  See Hearing Transcript at 22.  The Board finds that the claim for a TDIU has been raised in the context of the claim for an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), holding that a TDIU claim is part of a rating claim when such claim is raised by the record.  Accordingly, the issue of entitlement to a TDIU has been added to the present appeal.

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  During the December 2013 Travel Board hearing, prior to the promulgation of a Board decision, the Veteran indicated that he no longer wished to pursue an appeal seeking a higher initial disability rating for service-connected obstructive sleep apnea.

2.  For the entire initial rating period, the Veteran's PTSD has been characterized by social and occupational impairment with reduced reliability and productivity due to symptoms such as disturbances in motivation and mood, panic attacks, obsessive and ritualistic behavior, memory problems, impaired impulse control with irritability and periods of violence, and difficulty in establishing and maintaining effective relationships.

3.  In October 2004, the RO denied service connection for GERD, and the Veteran was informed, in writing, of the adverse decision and his appellate rights in November 2004.  He did not submit a notice of disagreement with the decision.

4.  VA clinical documentation received within one year of notice of the October 2004 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.

5.  The Veteran had symptoms of GERD during active service.

6.  The currently diagnosed GERD was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of a higher initial disability rating for service-connected obstructive sleep apnea in excess of 30 percent prior to November 30, 2009, and in excess of 50 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  For the entire initial rating period, resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The October 2004 rating decision denying service connection for GERD is not final.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(b), 3.159, 20.1105 (2013).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue of a Higher Initial Rating for Obstructive Sleep Apnea

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the December 2013 Travel Board hearing, the Veteran withdrew from consideration the appeal for a higher initial disability rating for service-connected obstructive sleep apnea in excess of 30 percent prior to November 30, 2009, and in excess of 50 percent thereafter.  As the Veteran has withdrawn the appeal on that issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issue is dismissed without prejudice.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The appeals for a higher initial disability rating for service-connected PTSD and service connection for GERD, have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes in this decision that represent a full grant of the issues on appeal, i.e., the 50 percent disability rating for PTSD that fully satisfies the Veteran's higher rating appeal (see full discussion below), and service connection for GERD, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Analysis of a Higher Initial Rating for Service-Connected PTSD

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for a higher evaluation of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2013).  A rating of 10 percent is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id. 

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2013).

In this case, in the June 2011 rating decision on appeal, service connection for PTSD was granted, and an initial disability rating of 30 percent was assigned, effective March 31, 2011, the date the claim for service connection was received.  The Veteran submitted a notice of disagreement with the initial rating assigned, contending that the severity of his PTSD symptoms warranted an initial rating in excess of 30 percent.  In this regard, during the December 2013 Travel Board hearing, the Veteran testified that he would be satisfied with a 50 percent evaluation for the service-connected PTSD.  See Hearing Transcript at 21.

After a review of all the evidence, the Board finds that, for the entire initial rating period, the Veteran's service-connected PTSD has been characterized by occupational and social impairment with reduced reliability and productivity due to symptoms such as disturbances in motivation and mood, panic attacks, obsessive and ritualistic behavior, memory problems, impaired impulse control with irritability and periods of violence, and difficulty in establishing and maintaining effective relationships.

The Veteran underwent a VA PTSD examination in May 2011.  Upon psychiatric examination, the Veteran was clean, neatly groomed, appropriately dressed, and cooperative.  His affect was constricted and at that time his mood was "ok."  The Veteran also reported, however, that he had chronic irritability and anxiety with occasional panic attacks.  The Veteran was fully oriented and had no delusions or hallucinations.  He had obsessive/ritualistic behavior, including checking and rechecking the locks, windows, and doors, and chronic hypervigilence of his surroundings.  He had no homicidal or suicidal thoughts, but he had fair impulse control with no episodes of violence.  The examiner indicated that the Veteran's PTSD symptoms were daily, moderate, and chronic.  The Veteran reported that his symptoms, overall, have worsened over time and are more easily triggered.  Regarding relationships with others, the Veteran had increased discord and hostility with his spouse and the ability to make and maintain interpersonal relations had degraded due to anger and irritability from PTSD.  He was also limited to taking online courses for school as he was very uncomfortable in a classroom setting.  The examination report also indicated that the Veteran's PTSD symptoms impaired his ability to fully return to the workplace.  The examiner noted that the Veteran had reduced liability and productivity due to the PTSD symptoms described above.  At that time, he was assigned a GAF score of 64, demonstrating some difficulty in social, occupational, and school functioning.

The Veteran underwent another VA PTSD examination in July 2013.  The examination report lists current psychiatric symptoms as anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbance of motivation and mood, and difficulty and inability to establish and maintain effective relationships.  At that time, the Veteran was divorced, which was finalized one month prior to the July 2013 examination.  The Veteran reported a worsening of his PTSD symptoms since the last VA examination and indicated that the PTSD affects his family relations and he has few friends.  He reported isolating from others and staying in his apartment.  While he reported no violence at that time, the Veteran also noted that he is moody and irritable.  Despite these symptoms, the examiner assigned a GAF score of 67, demonstrating some difficulty in social, occupational, and school functioning.

During the December 2013 Travel Board hearing, the Veteran testified that he had anxiety attacks at least four to five times per week.  He reported having mood swings and memory issues.  The Veteran further testified that he and his ex-wife had an argument, resulting in an assault charge against him.  He subsequently sought additional counseling at a mental health clinic.  When questioned by the undersigned, the Veteran testified that his worst PTSD symptom is anger, which results in irritability.

On review of all the evidence, the Board finds that, for the entire rating period, the Veteran's PTSD has manifested symptoms such as disturbances in motivation and mood, panic attacks, obsessive and ritualistic behavior, memory problems, impaired impulse control with irritability and periods of violence, and difficulty in establishing and maintaining effective relationships.  Overall, the above evidence offers probative evidence of sustained occupational and social impairment with reduced reliability and productivity due to the PTSD symptoms.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that these symptoms more nearly approximate the criteria under Diagnostic Code 9411 for the higher 50 percent disability rating for the initial rating appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130.

As mentioned above, the Veteran testified during the December 2013 Travel Board hearing that he would be fully satisfied with a 50 percent disability evaluation for PTSD.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  Thus, the 50 percent rating being granted by the Board is a full grant of the benefits sought on appeal regarding the issue of higher initial rating for PTSD, leaving no question of law or fact for the Board to decide.  See 38 U.S.C.A. § 7104 (West 2002) (charging the Board with deciding questions of law and fact on appeal).  By stating that a 50 percent rating by the Board would satisfy the appeal, the Veteran has limited the appeal by withdrawing the aspects of the appeal that encompassed the potential for a higher rating in excess of 50 percent for the entire initial appeal period.  See 38 C.F.R. § 20.204 (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of an initial disability rating in excess of 50 percent is rendered moot with no remaining questions of law or fact to decide.  
See 38 U.S.C.A. § 7104 (stating that the Board decides questions of law or fact); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested disturbances in motivation and mood, panic attacks, obsessive and ritualistic behavior, memory problems, impaired impulse control with irritability and periods of violence, and difficulty in establishing and maintaining effective relationships.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected PTSD are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Also, in this regard, entitlement to a TDIU is addressed in the Remand section below.

Service Connection for GERD

Reopening Service Connection Legal Criteria

Generally, absent the filing of a notice of disagreement within one year of the date of mailing of the notification of the initial review and determination of the Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2013).

The provisions of 38 C.F.R. § 3.156 (2013) direct, in pertinent part, that:

(a) General.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

(b) Pending claim.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.

The provisions of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In making the determination of materiality, "the Board is precluded from considering the credibility of the newly submitted evidence; strictly for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)).

In applying 38 C.F.R. § 3.156(b), the Court has clarified that:

When a claim is filed and the RO renders an adverse decision, the claimant has the right to disagree with that decision by filing a notice of disagreement within one year from the date of mailing of notice of the decision.  38 U.S.C. § 7105(b)(1).  However, "[n]ew and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  Muehl v. West, 
13 Vet. App. 159, 161 (1999); see also Bond v. Shinseki, 659 F.3d 1362, 1368-69 (Fed.Cir.2011).

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In October 2004, the RO denied service connection for GERD on the basis that there was no evidence of the claimed disorder during active service and no current disability of GERD.  The Veteran was informed, in writing, of the adverse decision and his appellate rights in November 2004.  He did not submit a notice of disagreement with the decision.

VA clinical documentation dated within one year of the notice of the October 2004 rating decision was constructively in VA's possession and constitutes new and material evidence as to the issue of service connection for GERD.  An August 2005 VA treatment report listed GERD as an "active problem."  This clinical documentation is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection.  The new and material documentation was not addressed by any adjudicatory action prior to the February 2010 rating decision.  Based on these reasons, the VA treatment records, particularly indicating a diagnosis of GERD, is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period and the claim of service connection for GERD is pending.  38 C.F.R. 
§ 3.156(b); Muehl, 13 Vet. App. at 161; Bond, 659 F.3d at 1368-69.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, GERD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for GERD Analysis

The Veteran contends that the GERD originated in service.  Specifically, he contends that he has had symptoms of GERD in service and currently has those same symptoms, diagnosed as GERD.  

After a review of all the evidence of record, lay and medical, the Board finds the Veteran had the onset of symptoms of GERD in service.  During the December 2013 Travel Board hearing, the Veteran testified that he first experienced symptoms of GERD during active duty, although GERD was not diagnosed at that time.  Specifically, he identified having symptoms of abdominal pain and diarrhea.  See Hearing Transcript at 4.  Indeed, the Veteran's contentions are consistent with the medical evidence of record.  In August 1983, a service treatment record indicated a history of stomach ache, which was assessed as probable viral illness.  A service treatment record from December 1988 indicated the Veteran's complaints of abdominal pain and diarrhea.  Upon examination, the Veteran had mildly hyperactive bowel sounds.  He was assessed with abdominal cramps and diarrhea.  A January 1989 service treatment record revealed complaints of cramping and diarrhea.  He was diagnosed with chronic diarrhea.  In January 2000, the Veteran again complained of episodes of diarrhea associated with nausea and vomiting.  He was assessed with a likely viral gastroenteritis.

The Board next finds that the Veteran has a current disability of GERD.  In an August 2005 VA treatment record, GERD was listed as an "active problem."  More recently, in an August 2013 VA examination, the Veteran was diagnosed with GERD.

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current GERD is related to service, that is, was incurred in service.  Favorable evidence supporting the finding that the Veteran's GERD is related to service includes the Veteran's testimony during the December 2013 Travel Board hearing.  There, he reported that the symptoms that began during service and are the same symptoms he now experiences, which was diagnosed as GERD.  Hearing Transcript at 8.  Additional favorable evidence includes a letter from the Veteran's VA treating physician, dated in May 2010.  Consistent with the Veteran's statements, the VA treating physician indicated his review of the Veteran's military medical records, which revealed numerous medical visits for symptoms of GERD.  As the Veteran is currently being treated for GERD, the VA treating physician opined that GERD occurred while on active duty.

The evidence that weighs against a finding of a relationship between the current GERD and service is included in an August 2013 VA examination.  There, the examiner noted current GERD symptoms of infrequent episodes of epigastric distress and regurgitation.  She also indicated that the Veteran was treated in service for complaints of stomach ache, abdominal pain, and diarrhea.  The examiner opined that it is less likely than not that the current GERD is incurred in or caused by his stomach pains in service; however, in a contradictory rationale, the examiner explained that the Veteran had no diagnosis of GERD and no symptoms of GERD while in active duty.  Indeed, service treatment records revealed multiple complaints of abdominal pain and diarrhea.  Here, the weight of the VA examiner's medical opinion is diminished as the opinion is based on an inaccurate factual premise.  See Reonal, 5 Vet. App. at 461.

Additionally, the VA examiner evaluated the Veteran only on a single occasion, whereas the Veteran's treating VA physician had the opportunity to examine the Veteran on multiple occasions, and was therefore privy to a more complete picture of his current physical state.  The Board recognizes that the Court has not fully embraced a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of any other examiner.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73.  Regardless, the length of an examiner's opportunity or opportunities to examine a claimant may be considered in assigning probative weight.  Guerrieri, 4 Vet. App. at 471-73.  In short, the VA treating physician's opinion is based on an accurate factual background and his findings are well-supported by the lay and medical evidence of record.  Given the inadequacy of the VA examiner's opinion and with consideration of the benefit-of-the-doubt rule, the Board finds that the current GERD, which symptoms began in service, was incurred in active service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for GERD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal of a higher initial disability rating for service-connected obstructive sleep apnea in excess of 30 percent prior to November 30, 2009, and in excess of 50 percent thereafter, is dismissed.

An initial disability rating of 50 percent for PTSD, for the entire rating period, is granted.

Service connection for GERD is granted.


REMAND

The issue of entitlement to a TDIU has been added to the current appeal.  See Rice, 22 Vet. App. at 447.  However, the Veteran has not received proper VCAA notice as to what is needed to substantiate a claim for entitlement to a TDIU.  Additionally, the Veteran has provided testimony indicating that he is unemployable due a combination of service-connected disabilities, to include PTSD and GERD, and the record shows that the Veteran is not currently working.  

In this case, the Veteran is service connected for obstructive sleep apnea, evaluated at 50 percent disabling; PSTD, evaluated at 50 percent disabling (as adjudicated above), rheumatoid arthritis, evaluated at 20 percent disabling; lower back strain, evaluated at 10 percent disabling; temporomandibular joint syndrome, evaluated at 10 percent disabling; tinnitus, evaluated at 10 percent disabling; sinusitis, evaluated at 10 percent disabling; left testicle varicocele ligation, evaluated as noncompensable; plantar wards removal, evaluated as noncompensable; eczema, evaluated as noncompensable; erectile dysfunction, evaluated as noncompensable; and GERD (service connection is granted in the above decision).  Thus, the Veteran has at least one disability rated at 40 percent disabling, and the combined disability rating is at least 70 percent.  38 C.F.R. § 4.16(a).

For these reasons, the Board finds that a remand for a VA examination is necessary to assist in determining whether the service-connected disabilities alone render the Veteran unable to obtain or maintain substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Accordingly, the issue of a TDIU is REMANDED for the following action:

1. After implementing the Board's decision to grant service connection for GERD and an initial disability rating of 50 percent for PTSD, and accomplishing any additional notification and/or development deemed warranted, provide the Veteran with appropriate notice under the VCAA to substantiate a claim for entitlement to a TDIU, and adjudicate the issue of TDIU.

2. Forward the Veteran's claims file to a vocational rehabilitation or similar specialist for an opinion regarding the Veteran's employability.  Another in-person examination of the Veteran is not required unless such an examination is deemed necessary by the reviewing examiner.

The examiner should provide an opinion as to the effect of the Veteran's service-connected obstructive sleep apnea, PSTD, rheumatoid arthritis, lower back strain, temporomandibular joint syndrome, tinnitus, sinusitis, left testicle varicocele ligation, plantar wards removal, eczema, erectile dysfunction, and GERD, both individually and considered together, on the ability to secure (obtain) and follow (maintain) substantially gainful employment.  The examiner should also review the relevant evidence in the claims folder, to include any prior VA medical examinations, in the course of rendering any opinion.  Thereafter, the examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to secure (obtain) substantially gainful employment?

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to follow (maintain) substantially gainful employment?

In rendering these opinions, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  The Veteran is currently service connected for obstructive sleep apnea, PSTD, rheumatoid arthritis, lower back strain, temporomandibular joint syndrome, tinnitus, sinusitis, left testicle varicocele ligation, plantar wards removal, eczema, erectile dysfunction, and GERD.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim for a TDIU in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


